ATTORNEY GRIEVANCE COMMISSION                                                                  *      IN THE
OF MARYLAND
                                                                                               *      COURT OF APPEALS

                                                                                               *      OF MARYLAND
v.
                                                                                               *      Misc. Docket AG No. 21

GARY DON WRIGHT                                                                                *      September Term, 2022

                                                                                   ORDER

                        Upon consideration of the Petition for Disciplinary or Remedial Action and Request

for Immediate Temporary Suspension Pending Final Disposition in Virginia and

attachments filed by Petitioner, Respondent’s Answer to Petition for Discipline or

Remedial Action, and Respondent’s Response to Show Cause Order, it is this 4th day of

October, 2022


                        ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

Rule 19-737(d)(2), that the Respondent, Gary Don Wright is temporarily suspended,

effective immediately, from the practice of law in the State of Maryland pending further

order of this Court; and it is further


                        ORDERED, that the Clerk of this Court shall strike the name of Gary Don Wright

from the register of attorneys and certify that fact to the Client Protection Fund of the Bar

of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761(b).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                           /s/ Matthew J. Fader
                       2022-10-04
                       10:06-04:00
                                                                                                Chief Judge


Suzanne C. Johnson, Clerk